DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/829,290, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Provisional application does not provide support for limitations “filtering the cross-correlated signal at cardiac frequency to obtain a filtered signal; and performing an inverse wavelet transform on the filtered signal to obtain a spatiotemporal representation of the time sequenced series of optical images” (emphasis added).

35 USC 101 – Claim Rejection
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 17-20 are drawn to functional descriptive material recorded on a computer readable storage media.  Normally, the claim would be statutory.  However, the specification, at paragraph 59 defines the claimed computer readable storage media as encompassing statutory media such as “Memory subsystem 90 and disk subsystem 92 are examples of physical storage media configured to store data. Memory subsystem 90 may include a number of memories including random access memory (RAM) for volatile storage of program code, instructions, and data during program execution and read only memory (ROM) in which fixed program code, instructions, and data are stored. Disk subsystem 92 may include a number of file storage systems providing persistent (non-volatile) storage for programs and data. Other types of physical storage media include floppy disks, removable hard disks, optical storage media such as CD-ROMS, DVDs and bar codes, semiconductor memories such as flash memories, read-only-memories (ROMS), battery- backed volatile memories, networked storage devices, or the like”, but does not specifically define a computer-readable medium as only the given examples.  Therefore, according to 1351 OG 212, dated 2/23/2010, computer readable storage media will be reasonably interpreted to cover both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Furthermore, examiner notes that the cited interpretation is valid even if the specification is silent in regards to computer readable media and other such variations.
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves.  Any amendment to the claim should be commensurate with its corresponding disclosure.
Examiner suggests, as seen within 1351 OG 212 dated 2/23/2010, applicant include the limitation, “non-transitory”, within the cited claims to overcome the rejection and to avoid any issues of new matter.

Allowable Subject Matter
Claims 1-16 are allowed. Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.



Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662